Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:


    PNG
    media_image1.png
    165
    203
    media_image1.png
    Greyscale

 in the reply filed on 8/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 5-7, 9, 10, 12, 14, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


An action on the merits of claims 1, 3, 4, 8, 11, 13, 16, 18, 19, and 21 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species in addition to those wherein G = CH.


Priority
This application claims priority to United States Provisional Patent Application
Number 62/856,617, filed 03 June 2019.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1, 3, 4, 8, 11, 13, 16, 18, 19, and 21 are objected to because of the following informalities:
Please insert commas between each recited listed species in claim 18. Correction is required.
In claim 1 for variable R2, the language “independently selected from the group consisting of selected from” should more appropriately read “independently selected from the group consisting of..”. Thus, the claim and claims dependent on it are objected to.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 4, 8, 11, 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the following wherein clause within the passage below:

    PNG
    media_image2.png
    86
    710
    media_image2.png
    Greyscale
.	However, the claim previously makes reference to prior (C1-C6)alkyl groups, etc. (see first line for definition of variable R1). The examiner then begs to ask which (C1-C6)alkyl groups, etc. in the wherein clause highlighted are Applicants referring to since these embodiments are recited several times in the claim? Thus, the scope of the claim and claims which do not rectify the issue are considered indefinite. The examiner requests clarification via an appropriate amendment.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US Patent 6,727,364.
Patent ‘364 teaches the following compound and compositions thereof (see col. 65, example 140 and col. 73, line 55 for compositions thereof):

    PNG
    media_image3.png
    186
    265
    media_image3.png
    Greyscale


wherein G = N, R1 = fluoro substituted phenyl, R3 = H, R2 = phenyl, F = O, and A,B,D,E  are selected from N and CH. Thus, the claims are anticipated.

Claims 1, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Urick et al. 2015, ACS Chem. Biol. 10, 2246-2256-mentioned in IDS.
Urick et al. teach the following compound (see abstract and Figure 2, page 2248 in solution):

    PNG
    media_image4.png
    211
    307
    media_image4.png
    Greyscale


wherein G = CH, R1 = fluoro substituted phenyl, R3 = H, R2 = dimethyl substituted phenyl, F = O, and A,B,D,E  are selected from N and CH. Thus, the claims are anticipated. Applicants are to be aware of other species in this document as well which may anticipate the claims.











Conclusion

Claims 1, 3, 4, 8, 11, 13, 16, 18, and 19 are rejected. Claim 21 is objected to. The examiner notes that the full patentability of claim 21 has not been determined due to the election of species requirement and prior art found of record. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624